Citation Nr: 1645913	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1991 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February 2013, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In June 2014 and July 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development and due process considerations.  

In May 2013, the Board advanced the appellant's case on its docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant's nonservice-connected disabilities consist of unspecified depressive disorder, rated as 30 percent disabling; gout with hyperuricemia, rated as 20 percent disabling; dextroscoliosis of the back, rated as zero percent disabling; and mild degenerative changes of the left knee, rated as zero percent disabling.  His combined disability rating for pension purposes is 40 percent.  

2.  The appellant is 49 years of age and has completed high school and one year of college.  He has work experience in the field of security and as a caretaker.  He has been employed on a full-time basis in the field of security since October 2015.  

3.  The appellant's disabilities are not productive of total disability and are not sufficient to preclude the average person from following a substantially gainful occupation.

5.  The appellant's disabilities do not permanently preclude him from engaging in substantially gainful employment consistent with his age, education, and work experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015):

In a February 2011 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  VA has also obtained records from the Social Security Administration (SSA) that, as set forth below, show that the appellant has twice been denied SSA disability benefits on the basis that he is not disabled.  

The appellant has also been afforded multiple VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2015).  After reviewing the record, the Board finds that the reports provide the information necessary to render a decision on the matter at issue in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has contended otherwise.  

Moreover, in accordance with the Board's July 2015 remand directives, the appellant was afforded a series of VA medical examinations, including left knee and low back examinations in March 2016.  Thereafter, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that, in order to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

In this case, the March 2016 VA examinations revealed that the appellant exhibited fully normal range of motion of both the left knee and low back.  Although the examination reports do not reflect strict compliance with the holding in Correia, such as testing of the appellant's right knee range of motion, in light of the findings of pain-free and normal range of motion of the left knee and low back, the Board finds that a third remand for strict compliance with Correia in this particular case would result in a further and unnecessary delay and would be of little benefit to the appellant.  The Board also notes that the appellant has not challenged the adequacy of the examinations at issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Moreover, the record shows that the appellant does not meet the schedular criteria for pension, and he does not contend that higher ratings are warranted for his pensionable disabilities.  Under these circumstances, the examinations at issue are essentially being considered in the context of an extraschedular rating, which involves different criteria from a schedular rating and from that considered in the Correia case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge explained the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  Through his testimony and questioning by his representative, the appellant demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the appellant nor his representative has contended otherwise.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In December 2010, the appellant submitted a claim for nonservice-connected pension, stating that he had gout, a back disability, and depression and that he had no income.  

The records assembled in support of the claim include VA clinical records showing that, at an August 2010 social work appointment, the appellant reported that he had been laid off in 2009 and had been unable to find work since that time.  He was collecting unemployment and was interested in going back to school and vocational rehabilitation.  During a September 2010 chiropractic consultation, the appellant reported a history of gout flares in his right toe and left hand.  He also indicated that his back got tired when he had long days and that it started to hurt him.  The appellant reported that he was an unemployed security officer.  

In August 2010, the appellant was referred for weight loss and conditioning, and he was prescribed aerobic exercises.  A September 2010 social work note indicates that the appellant denied having mental health problems.  He indicated that he was being treated for gout and taking medications to control his flare-ups.  He stated that he was last employed in 2009 as a security guard, but that he had lost that job due to the economy.  The social worker noted that the appellant was not able to identify any barriers to employment.  She described him as appearing to be in good physical health and motivated to work.  He was placed on a waiting list for a career counselor.  In October 2010, the appellant reported that he had been recently been hired at a security company.  In November 2010, the appellant was described as alert and oriented with a steady, unassisted gait.  His speech and behavior were appropriate.  

In a May 2011 statement and request for employment information, the appellant indicated that he had previously worked as a security guard for a company which had gone out of business.  He indicated that he currently worked as a caretaker for a woman who suffered from fibromyalgia.  He reported that he worked 24 hours on and off.  He also indicated that he had worked as a volunteer at his church.  

At a March 2011 VA medical examination, the examiner noted that the appellant had previously worked as a security officer, but had lost his job and had been unsuccessful in finding work since that time.  On examination, he appeared well developed, well-nourished, alert, cooperative, and in no acute distress.  The appellant exhibited a normal gait without an assistive device.  He moved normally throughout the examining room and mounted and dismounted the examining table normally.  His extremities were normal but for the nondominant left wrist, which exhibited limitation of motion, pain, and a weak grip.  He had full range of motion of the lumbar spine with no pain.  It was noted that a December 2009 x-ray performed in November 2009 was normal but for subtle scoliosis.  The impression was gout, the only active peripheral joint problem was the left wrist, and subtle scoliosis.  

In an April 2011 addendum, the examiner indicated that the appellant's left wrist symptoms limited manipulative ability and that his back pain limited heavy lifting and frequent bending.  The examiner stated that other activities, however, including employment, were a benefit to the appellant.  

At an April 2011 VA psychiatric examination, the appellant reported that he felt angry and irritable.  He denied having a history of mental health treatment or counseling, as well as current symptoms of depression.  He also denied having feelings of hopelessness, thoughts of suicidal ideation, or difficulty with appetite or sleep.  The appellant further indicated that he was good at managing his temper.  He reported that he last worked in 2008 in security, but had been laid off because of the poor economy.  After examining the appellant and reviewing the record, the examiner concluded that the appellant exhibited no mental health disorder.  He noted that there was not sufficient current clinical symptomatology to establish a diagnosis of a depressive disorder or any other mental health condition,

On a May 2011 application for a total rating based on individual unemployability due to service-connected disability, the appellant indicated that he had last worked in January 2009 as a security guard.  He indicated that he had not left that job due to disability.  The appellant also noted that he had earned no income in the past year.  He reported that he had completed one year of college, but had had no education or training since he became disabled.  

Records from the Social Security Administration (SSA) show that the appellant filed an application for disability benefits in July 2010, stating that he had stopped working in January 2010 due to scoliosis and gout.  In September 2010, his claim was denied on the basis that he was not disabled.  The appellant filed another application for disability benefits in October 2013, alleging disability since January 2010 from gout, back pain, and depression.  Records submitted in support of the claim also included notations of depression and anxiety disorder.  The agency determined that the appellant's impairment or combination of impairments did not result in significant limitations in his ability to perform basic work activities.  In April 2014, SSA denied the appellant's claim on the basis that he was not disabled.  

Additional VA clinical records show that a depression screen was negative in July 2012.  The appellant was also seen for flare-ups of gout in his left hand and big toe.  At a May 2013 mental health appointment, the appellant reported that he had last worked in 2008 as a security officer, but that he lost his job due to the recession.  He indicated that he was interested in obtaining another job in security.  The appellant was diagnosed as having adjustment disorder with mixed anxiety and depressed mood.  His sleep and appetite were fine, although his energy was low.  He spent his time resting in his apartment and watching television.  He did not have any pending job applications at that time.  The treatment provider and the appellant set a goal to find him gainful employment, and the appellant indicated that he planned to attend vocational rehabilitation.  In the meantime, he would continue to volunteer daily at his church setting up the sanctuary, walk 20 minutes daily, and submit job applications.  In November 2013, the appellant reported that he remained unemployed, although he was continuing to volunteer at his church.  He indicated that he was interested in obtaining employment.  The appellant was provided with information regarding employment resources. 

In March 2013, the appellant presented with ongoing depressive moods, emotional lability, anhedonia, and some sleep disturbance.  It was noted that the appellant had a history of chronic gout and back pain and was awaiting a decision on his claim for compensation.  The examiner noted that the appellant had previously worked in security, had never been hospitalized for psychiatric reasons, and had no previous psychiatric diagnosis, nor had he taken antidepressants or psychotropic medications.  The appellant indicated that he was not able to work due to his physical disabilities, which made it difficult for him mentally, causing depressed moods and feelings of unfairness.  After performing a mental status evaluation, the examiner diagnosed the appellant as having adjustment disorder with depressed mood and assigned a GAF score of 65.  

In October 2015, the appellant began working on a full-time basis for a security firm.  

The appellant was afforded a VA psychiatric examination in March 2016.  After examining the appellant and reviewing the record, the examiner indicated that the appellant had unspecified depressive disorder that was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The appellant was married and had two step children.  He also had friends and was active in his church, and he performed activities of daily living.  

The appellant indicated that, since his separation from service, all of his jobs had been in security.  He had never been fired from a job.  Rather, he indicated that he had quit most of his jobs.  The appellant reported that he had previously been unemployed since 2008, but noted that he had obtained a job in security in October 2015 and continued to work in that position.  He indicated that having a job decreased his feelings of depression.  His work performance was good.  He attributed work difficulties to his physical health problems.  The examiner indicated that the appellant's symptoms of depression, especially feelings of worthlessness and hopelessness, produced a mild impact on his ability to sustain adequate work performance.  In fact, his symptoms of depression decreased when he is able to work and feel productive.  

At a VA general medical examination in March 2016, the examiner noted that the appellant's claimed medical conditions included gout, a low back disability, mesothelioma, a left knee disability, ecchymosis, and hyperuricemia.  In reviewing the record, he noted that the appellant's gout was manifested by episodes of acute attacks in various joints (including the knee, wrist, and toes) which resolved entirely with treatment.  The appellant's low back disability had been manifested by reports of pain with overuse.  The examiner noted that x-ray studies had been normal but for extremely subtle scoliosis.  With respect to mesothelioma, the examiner noted that the appellant denied having that condition or any other respiratory condition.  With respect to his hyperuricemia, the examiner noted that the condition had been identified in August 2012 during a gout flare, but was currently asymptomatic and did not affect any employment or activities of daily living.  With respect to the appellant's ecchymosis, the examiner noted that the appellant had been treated for the condition in January 2014, which was secondary to medication for gout.  After the medication was discontinued, the rash resolved without residuals.  After examining the appellant and reviewing the record, the examiner concluded that the appellant's medical conditions did not prevent him from securing or following a substantially gainful occupation.  Indeed, he noted that the appellant had reported that he worked full-time in security.  

At a VA back examination in March 2016, the examiner noted that the appellant had been diagnosed as having dextroscoliosis, and the appellant related that he experienced intermittent low back pain.  In particular, he indicated that he experienced no pain on a daily basis, but that his pain would be a five out of ten with prolonged walking.  He denied having any radiation, paresthesia, and paresis.  It was also noted that he last received treatment for his back in October 2010.  On examination, his range of motion was normal, and the appellant exhibited no functional limitation.  The examiner indicated that the appellant's low back disability did not impact his employment and activities of daily living.  He noted that the appellant had a radiographic diagnosis of subtle dextroscoliosis, which is symptomatic with prolonged walking per the appellant's history, as a security guard.  The examiner indicated that, during an eight hour work day, the appellant could perform lifting, carrying, pushing, pulling, bending, twisting, knee squats, standing, sitting, climbing and driving.  In the event of a flare-up, the appellant should avoid prolonged walking.  He could also perform lifting of up to twenty-five pounds and perform sedentary and keyboard work.  

At a VA knee examination in March 2016, the examiner noted that the appellant had been treated for a flare-up of gout in the left knee in December 2015 which had resolved with treatment after two to three days.  On examination, the appellant exhibited full range of motion of the left knee.  There was no pain or additional functional loss.  The examiner noted that, during gout flares, the appellant would be restricted from using the involved joints, such as his knees, for two to three days until the flare resolved.  His activities of daily living would also be affected during that time period.   Nevertheless, the examiner indicated that, during flare-ups, the appellant would still be capable of performing sedentary work, such as keyboarding.  

At a VA inflammatory arthritis examination in March 2016, the examiner noted that the appellant had a history of gout for which he took medication on a continuous basis.  He experienced two to three gout attacks per year, each of which lasted about three days.  His affected joints had included his right great toe, knees, and left wrist.  The examiner noted that the appellant's reports and the clinical record were consistent with approximately three gout flares yearly, lasting two to three days each, during which the appellant was restricted from using the affected joint until the flare resolved.  He indicated that this would affect his activities of daily living in regards to the affected joint.  During an acute flare, the appellant could perform sedentary work, including keyboarding, unless the affected joint involved the wrist.  


Applicable Law

Nonservice-connected pension is payable to a veteran who served for 90 days or more during a period of war and who meets certain income and net worth criteria, neither of which is in dispute here, and who is permanently and totally disabled due to nonservice-connected disability not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2015); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  

VA will consider a veteran to be permanently and totally disabled if he or she is:  (1) a patient in a nursing home for long-term care because of a disability; or (2) determined to be disabled for Social Security Administration (SSA) purposes.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.3.  The record shows that the appellant is not in a nursing home, nor is he in receipt of SSA disability benefits.  He has not contended otherwise.

In the absence of these circumstances, a finding of permanent and total disability requires a determination that (1) a veteran is unemployable as a result of disability reasonably certain to continue throughout his or her life; or (2) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.3.

The Court has provided an analytical framework for application in pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in these cases are to the combined effect that VA has a duty to ensure that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination must then be made whether there is entitlement to nonservice-connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. § 1521(a) (West 2014) and 38 C.F.R. §§ 3.321(b)(2), 4.17 and mandates that where it is shown that the appellant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and it is shown that they are permanent in nature, a determination should be made whether such disabilities render him or her incapable of substantially gainful employment.  If so, the veteran again meets the requirements of the law for the benefit at issue.  To meet the percentage requirements of 38 C.F.R. § 4.16, the veteran must suffer from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more.

Finally, if the veteran does not meet either the "average person" or the "unemployability" tests, a determination is required as to whether the veteran should be granted entitlement to nonservice-connected disability pension on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he or she is unemployable by virtue of age, occupational background or other related factors.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant has claimed that he is unemployable due to gout affecting various joints, a back disability, and depression.  Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of the evidence is against the claim.  

A review of the record indicates that the RO has rated the appellant's disabilities for pension purposes as follows:  gout with hyperuricemia, rated as 20 percent disabling; a low back disability, rated as zero percent disabling; mild degenerative changes of the left knee, rated as zero percent disabling; and depressive disorder, rated as 30 percent disabling.  His combined disability rating is 40 percent.  38 C.F.R. § 4.25 (2015).  For the reasons and bases expressed below, the Board concludes that higher ratings are not warranted based on the evidence of record.

To warrant a rating in excess of 20 percent for gout, the evidence must show symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  38 C.F.R. § 4.71a, Diagnostic Code 5002, 5017 (2015).  The record in this case shows that these criteria have not been met.  

Although the record documents that the appellant experiences gout attacks two to three times yearly, there has been no showing of a definite impairment of health.  The appellant's gout attacks last two to three days and resolve with treatment.  Indeed, at the March 2016 VA medical examination, the examiner indicated that the appellant's condition was not manifested by symptom combinations productive of definite impairment of health.  The examiner noted that the appellant's gout was productive of no weight loss or anemia, constitutional manifestations, or other pertinent physical findings or symptoms.  His conclusions are consistent with the other clinical evidence of record.  In addition, although the appellant's gout has affected various joints during flare-ups, including his wrist and big toe, no chronic residuals in these joints have been identified.  Rather, the appellant's gout flares have been shown to resolve with treatment.  In light of the record, the Board concludes that the appellant's disability picture is most accurately reflected under the criteria for a 20 percent rating.  The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for gout.  

The RO has rated the appellant's mild degenerative changes of the left knee as zero percent disabling.  Under VA's Rating Schedule, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

As set forth above, X-ray studies have shown that the appellant exhibits mild degenerative changes in the left knee.  However, the record shows that the appellant's left knee flexion and extension are not limited to the extent necessary to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261.  In addition, the record does not contain evidence of additional left knee symptoms productive of functional loss, such as painful motion, crepitus, swelling, and stiffness.  In light of these factors, a compensable rating is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206-07; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The Board has also reviewed other diagnostic codes that potentially relate to impairment of the knee, but finds that application of an alternative or additional diagnostic code does not result in a rating in excess of that now assigned.  For example, the appellant's left knee exhibits no impairment due to instability or subluxation to warrant a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, nor does he exhibit symptomatology associated with meniscal pathology, such as knee pain, effusion into the joint, and locking to warrant a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under these circumstances, the Board concludes that the noncompensable rating currently assigned is appropriate and the preponderance of the evidence is against the assignment of a compensable rating.  The appellant has not contended otherwise.  

The RO has also assigned a noncompensable rating for the appellant's low back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In order to warrant a compensable rating under the applicable rating criteria, the evidence must show forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

In this case, the record shows that the appellant's low back disability is manifested by radiographic evidence of slight dextroscoliosis, with no finding of arthritis.  The appellant has reported intermittent low back pain with prolonged walking, but examinations have shown that his range of motion is full and normal, and he exhibits no functional limitation.  Moreover, his disability is not productive of muscle spasm, guarding, localized tenderness, or a vertebral body fracture.  Under these circumstances, the Board concludes that the noncompensable rating currently assigned is appropriate, and the preponderance of the evidence is against the assignment of a compensable rating.  

Finally, the RO has assigned a 30 percent rating for the appellant's major depressive disorder.  A higher rating of 50 percent is not warranted unless the evidence reflects that the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

In this case, the record shows that the appellant's current depression is not productive of occupational and social impairment with reduced reliability and productivity.  His speech and behavior have been consistently noted as normal.  The appellant has repeatedly denied suicidal ideation, and he does not endorse panic attacks, concentration difficulties, or memory impairment.  There is no evidence of flattened affect, impaired speech or thinking, panic attacks, difficulty in understanding complex commands, or impaired judgment.  Although the appellant was unemployed from approximately 2008 or 2009 to 2015, his depression has not been shown to be the cause of significant occupational impairment.  Moreover, the appellant has consistently maintained effective social relationships, including with his family, friends, and fellow members of his church.  The Board further notes that, at the April 2011 VA psychiatric examination, the examiner concluded that the appellant did not exhibit sufficient symptomatology to establish a diagnosis of a depressive disorder or any other mental health condition.  During a March 2013 mental health evaluation, the examiner diagnosed the appellant as having adjustment disorder with depressed mood and assigned a GAF score of 65.  The Board notes that a Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  Scores ranging from 61 to 70 contemplate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Moreover, at the most recent VA medical examination in March 2016, the examiner concluded that the appellant's psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Such findings are consistent with the 30 percent rating currently in effect.  

In summary, the Board concludes that the ratings currently in affect are appropriate.  The evidence of record does not demonstrate the presence of any other disability that must be considered in determining the total nonservice-connected disability rating.  The Board finds that the evidence of record does not show any other disability that contributes to any inability to work, and the appellant does not contend otherwise.  

Moreover, even assuming for the sake of argument that each of the appellant's disabilities is permanent in accordance with 38 C.F.R. § 4.17, the disabilities are determined not to be sufficient to render it impossible for the average person to follow a substantially gainful occupation.  In essence, the appellant's disabilities consist of gout, a low back disability, a left knee disability, and depression.  These disabilities, in the judgment of the Board, would not render it impossible for an average person to be employed.  The Board's conclusion is strengthened by the findings of the Social Security Administration, which similarly concluded that the appellant's conditions did not render him disabled.  The average person (or objective) test is accordingly not met.  

The Board further concludes that the appellant does not satisfy the criteria for a schedular permanent and total evaluation under 38 C.F.R. §§ 4.16(a) and 4.17.  As the appellant has more than one disability, he is required to have at least one disability rated as at least 40 percent disabling in order to meet the threshold requirement of § 4.16(a).  Because none of his disabilities has been rated as at least 40 percent disabling, the appellant cannot be considered permanently and totally disabled on this basis.

The Board has also considered whether a permanent and total disability rating for pension purposes on an extraschedular basis may be authorized pursuant to 38 C.F.R. § 3.321(b)(1), as did the RO.  With respect to the subjective factors bearing on his possible entitlement to pension benefits, such as age, education and occupational background, the Board notes that the appellant is approximately 49 years old, has earned a high school diploma, and completed one year of college.  Moreover, he has experience in the field of security and has been employed on a full-time basis in that field since October 2015.

Although the appellant was unemployed from approximately 2008 or 2009 to 2015, the record contains no probative evidence that the appellant currently is, or was during any period of the claim, permanently and totally disabled due to his pensionable disabilities.  The record shows that the appellant lost his job in 2008 or 2009 after he was laid off and not due to disability.  As detailed above, the record also indicates that the appellant remained motivated and able to work during his period of unemployment, seeking opportunities such as job counseling.  No barriers to employment were identified, and examiners have repeatedly concluded that the appellant's disabilities did not preclude him from employment.  The appellant twice applied for and was denied SSA disability benefits.  

The Board also observes that the evidence of record shows no more than intermittent, routine treatment for the appellant's disabilities and that they are relatively insignificant.  There is no evidence of record that he has been hospitalized for any disability.  The appellant himself has not pointed to any factors which would be considered to be exceptional or unusual.  The appellant has also not presented such an unusual disability picture that it can be shown that he is precluded from sustaining gainful employment as a result of his disabilities, either individually or in combination.  The record does not demonstrate that the appellant's current disabilities render him unemployable under 38 C.F.R. § 3.321(b)(1).  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Accordingly, the Board finds that the appellant's disabilities are not so incapacitating as to preclude the performance of substantially gainful employment.  Therefore, entitlement to permanent and total disability rating for pension purposes, to include extraschedular consideration, is not warranted.


ORDER

Entitlement to nonservice-connected pension is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


